Citation Nr: 1231366	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to February 28, 2011.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD, as of February 28, 2011.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952, including service in Korea.  His awards and decorations include the Combat Infantryman Badge, the Silver Star, and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, dated in September 2008.  

In the September 2008 rating decision, the RO, in relevant part, granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective October 31, 2007.  The Veteran subsequently appealed this rating assignment to the Board, and in a December 2010 decision, the Board granted him a 30 percent disability rating.  The RO effectuated the Board's decision in a January 2011 rating decision, increasing the Veteran's disability rating for service-connected PTSD to 30 percent, effective October 31, 2007.

The Veteran subsequently appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision (Decision), the Court vacated and remand the Board's December 2010 decision, finding that the Board had erred by not determining that the issue of entitlement to a TDIU had been raised by the record, and that the Board failed to provide an adequate statement of reasons or bases for its denial of a schedular disability rating in excess of 30 percent for PTSD.  

While the Veteran's appeal was pending before the Court, the Veteran filed a formal claim for a TDIU in February 2011.  Subsequently, in an April 2012 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 50 percent, effective February 28, 2011, and denied the TDIU claim.  A review of that rating decision, however, does not reveal a discussion pertaining specifically to the TDIU claim.  

In accordance with the Court's April 2012 Decision, the Board finds that, as a result of the January 2010 letter provided by the Veteran's VA social worker, indicating that his PTSD is of such a severity that he is unemployable, the record has raised a claim of entitlement to a TDIU as an included claim within the Veteran's currently pending increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, the Board additionally finds that further development is required with respect to this issue before it can be properly adjudicated.  

The Veteran testified before a Veterans Law Judge in a hearing held at the RO in May 2010.  A transcript of that hearing is of record.  In July 2012, the Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  In a July 2012 response, the Veteran indicated that he did not want to appear at a new hearing.  He is accordingly deemed to have waived his right to another hearing before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board believes that additional development is required in order to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

Considering first the merits of the Veteran's TDIU claim, the Board observes that the current evidence of record is in conflict with respect to whether his PTSD alone renders him unable to secure or maintain substantially gainful employment.  In this regard, the Board notes that in her January 2010 letter the Veteran's VA social worker renders her opinion that his PTSD is of such a severity that he is unemployable.  She specifically contended that she believed if he were to return to work that he would be at risk of harming himself or others.  The social worker's opinion, however, is not supported by a clear rationale as to why she believes the Veteran would be at risk of harming himself or other or why he is otherwise unemployable.  See 38 C.F.R. § 4.2 (2011) (indicating that if the findings associated with a medical opinion do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

In a contrasting opinion, during a September 2011 VA examination to assess the severity of his service-connected PTSD, a VA examiner opined that the Veteran's unemployability was less likely than not a result of his service-connected PTSD.  The examiner noted that the Veteran had retired by choice due to the physical demands of his profession, and that his PTSD symptoms were likely exacerbated in that environment, especially when hearing loud noises.  He additionally noted that the Veteran had reported symptoms such as flashbacks, hypervigilance, and exaggerated startle response which made it difficult for him to interact with coworkers and continue in his profession.  Although the Veteran was retired, the examiner did not fully consider the effects of his PTSD and other service-connected disabilities on his employability.  Notably, the examiner did not clearly indicate why the severity of the Veteran's PTSD would not render him unemployable, making this opinion additionally inadequate for resolving the issue.  See id.

Opinions with respect to how other individual disabilities affected the Veteran's employability were solicited during a series of VA examinations conducted in September 2011.  During a general VA examination considering primarily his employability, a VA examiner noted that the Veteran had chronic back pain and degenerative disc disease that impacted his ability to work.  Notably, however, service connection is not in effect for a back disability.  The examiner additionally noted, however, that in spite of back pain, the Veteran was still able to do maintenance work around his house (i.e. change a swamp cooler, and water a 2.5 acre lot).  

With respect to the impact that his service-connected residuals of cold injuries to his lower extremities and feet have on his employment, the VA examiner noted that the Veteran experienced pain when standing for more than 10 minutes or walking for more than two blocks, and that this back and feet would ache.  The examiner additionally noted, however, that claimed peripheral nerve conditions had an identical impact on the Veteran's employability.  Service connection is not in effect, however, for any peripheral nerve disability.  

With respect to service-connected residual muscle and scar disabilities, the VA examiner indicated that these disabilities did not have any impact on the Veteran's ability to work.  

During a separate VA audiological examination, a VA audiologist also provided an opinion with respect to employability and noted that while his hearing loss likely affecting his ability to understand others when speaking, it was less likely to affect his ability to secure and maintain substantially gainful employment.  

On this record, the Board observes that an adequate medical opinion has not yet been obtained with respect to whether the Veteran's multiple service-connected disabilities, in the aggregate, render him unable to secure or maintain a substantially gainful occupation.  Accordingly, this matter must be remanded in order for a VA examiner to provide an adequate opinion with respect to his employability. 

As the case must be remanded for the foregoing reasons, the Board believes that a new and contemporaneous VA examination of his service-connected PTSD will also prove helpful in adjudicating the Veteran's claim.  

Additionally, any recent VA treatment records should be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his service-connected disabilities, and records of his VA care, dated since January 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Similarly, any recent private treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent treatment from Frank Toppo, M.D., Inc.; however, treatment records dated since September 2010 have not yet been associated with the claims file.  Additionally, he reported to the September 2011 VA examiner that he had been receiving treatment from a pain specialist.  Although the pain specialist was not specifically identified, it would appear that records from this treatment have also not been associated with the claims file.  

Finally, the Veteran's attorney indicated in his brief to the Court that the Veteran had not been given the opportunity to provide records from his prior employment/union, and that these records could show how his PTSD affects his ability to work.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's treatment records from the VA Healthcare System in Las Vegas, Nevada, dated since January 2010.  

2.  Request that the Veteran identify all private healthcare providers that have treated his service-connected disabilities.  After obtaining the necessary release forms, make reasonable attempts to obtain private treatment records from all identified providers, to include records from any identified pain specialist and from Frank Toppo, M.D., Inc.  If any requested records are unavailable, a negative reply is required.

3.  Make arrangements to obtain any records from the Veteran's prior employer/union concerning the effect of his service-connected disabilities on his ability to work.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities (i.e. PTSD, residuals of cold injuries to the bilateral lower extremities, trench foot, residuals of a shell fragment wound injury of the posterior and lateral muscles of the left lower extremity, tinnitus, bilateral hearing loss, and scar residuals of a shell fragment wound of the left lower extremity), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims for an increased rating for PTSD and a TDIU.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

